Citation Nr: 0523227	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  05-15 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for back disability.  

2.  Entitlement to service connection for a neck disability.  

3.  Entitlement to service connection for a skin rash.  

4.  Entitlement to service connection for arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Counsel

INTRODUCTION

The veteran served on active duty from January 1973 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  


REMAND

The veteran was scheduled for a Central Office hearing before 
a member of the Board on August 25, 2005.  In correspondence 
received on August 12, 2005, the veteran's daughter informed 
the Board that for health and financial reasons the veteran 
would be unable to attend a hearing in Washington, D.C. and 
desired instead to be afforded a Board hearing at the RO 
(i.e., Travel Board hearing) in New York, New York.  The 
Board has determined that good cause exists for the request 
on the veteran's behalf.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
action:  

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO in accordance with the docket 
number of his appeal.  



							(CONTINUED ON NEXT PAGE)






Thereafter, the case should be returned to the Board for 
appellate review, if appropriate.  No action is required of 
the appellant until he receives further notice.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

